Citation Nr: 1102066	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  03-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hepatitis B.

7.  Entitlement to service connection for hepatitis C.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left leg 
disability.

10.  Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus.

11.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

12.  Entitlement to nonservice-connected disability pension


REPRESENTATION

Appellant represented by:  Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to June 1974, 
from July 1974 to January 1979, and from January 1979 to January 
1984.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  In that rating decision, the RO reopened a 
previously denied claim of service connection for pes planus, 
granted service connection for that disability, and assigned an 
initial 30 percent disability rating, effective November 15, 
1999.  

The appellant appealed the initial rating assigned by the RO.  In 
a December 2005 decision, the Board denied an initial rating in 
excess of 30 percent for bilateral pes planus, finding that the 
appellant had failed to report for a VA medical examination 
without good cause.  See 38 C.F.R. § 3.655(b).

The appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the matter 
was pending before the Court, in April 2008, the appellant's 
attorney and a representative of VA's General Counsel filed a 
joint motion for remand, agreeing that the Court's recent 
decision in Turk v. Peake, 21 Vet. App. 565 (2008), now required 
VA to adjudicate the appellant's claim on the merits.  See Turk, 
21 Vet. App. 569-70 (holding that when a veteran appeals the 
initial disability rating assigned following an award of service 
connection, the claim is classified as an original claim, rather 
than as one for an increased rating).  

In an April 2008 order, the Court granted the motion, vacated the 
Board's December 2005 decision, and remanded the matter for 
readjudication.  In April 2009, the Board remanded the matter to 
the RO for additional evidentiary development.  

While matter was in remand status, the appellant perfected 
appeals with respect to numerous additional claims.  In an August 
2008 rating decision, the RO denied his claims of entitlement to 
service connection for hepatitis B, a back disability, 
hypertension, right hip pain, right knee pain, and right leg 
pain.  The RO also determined that new and material evidence had 
not been received to reopen previously denied claims of service 
connection for a left leg disability and a left knee disability.  
The appellant perfected an appeal with the RO's decision in 
October 2009.  

In an October 2009 rating decision, the RO denied service 
connection for hepatitis C, as well as nonservice-connected 
pension benefits, and a total rating based on individual 
unemployability due to service-connected disabilities.  The 
appellant perfected an appeal in July 2010.  

As set forth in more detail below, a remand of this matter is 
necessary. The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  This includes obtaining relevant records from 
a Federal department or agency, including the service 
department.  38 C.F.R. § 3.159(c)(2) (2010).

In this case, it appears that the appellant's service treatment 
records may be incomplete.  In an October 2009 statement, for 
example, the appellant recounted several in-service injuries 
which are not documented in the record presently on appeal.  For 
example, the appellant recalled that in March 1975, he sustained 
injury to his right leg while playing basketball.  Following his 
injury, he purportedly was hospitalized for two weeks at the 
121st Army Hospital in Seoul, Korea.  The appellant also recalled 
that in November 1975, he again sustained a right leg injury 
while skiing.  He recalled that he was thereafter hospitalized at 
the U.S. Army Hospital in Fairbanks, Alaska, for one week.  
Finally, the appellant recalled that in November 1977, he had 
injured his left leg while skiing.  He claimed that following his 
injury, he was hospitalized for two weeks at the U.S. Army 
Hospital in Landstuhl, Germany.  A review of the service 
treatment records currently associated with the record on appeal 
is entirely negative for any indication of these claimed 
injuries.  

The Board further notes that the record on appeal contains DD 
Forms 214, Certificate of Release or Discharge from Active Duty, 
documenting three different periods of active service:  from June 
1971 to June 1974, from July 1974 to January 1979, and from 
January 1979 to January 1984.  It appears, however, that service 
treatment records corresponding to the appellant's second period 
of active duty have not yet been requested.  In view of the 
foregoing, the Board finds that additional efforts by the RO are 
necessary to obtain any outstanding service treatment records.  
38 C.F.R. § 3.159(c)(1) (2010).  The Board notes that the 
applicable regulation indicates that VA may only end its efforts 
to obtain such records if it is concluded that the records sought 
do not exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2010).

The Board also notes that the appellant's post-service medical 
records may be incomplete, both with respect to VA and non-VA 
clinical records.  In that regard, the appellant has claimed that 
his primary care physician, apparently a VA provider, has advised 
him that his hepatitis may have been present since service.  He 
further claims that although he was not diagnosed as having 
hypertension until 2001, he has been advised, apparently also by 
a VA provider, that he "could have been hypertension [sic] while 
on active duty because of the different studies and guidelines 
having changed in the medical field."  See October 2008 
statement; see also June 2009 statement.  

The appellant is advised that the record on appeal currently 
contains what appear to be complete VA clinical records spanning 
more than a decade to August 2010.  None of these records 
contains any indication that his hepatitis B or C or his 
hypertension had its onset during active service.  Indeed, 
following a liver biopsy, the appellant's VA physician noted that 
the duration of the appellant's infection was unclear, but 
"perhaps since cocaine use in 70's."  The appellant and his 
attorney are advised that it is his responsibility to submit or 
identify records of treatment in support of his claims.  See 38 
U.S.C.A. § 5107(a) (West 2002); see also 38 C.F.R. § 3.159(c) 
(providing that it is the claimant's responsibility to provide 
enough information to identify and locate private medical 
records, including the custodian holding the records, the 
condition for which treatment was provided, and the time frame 
covered by the records).  Questions regarding the appellant's 
credibility notwithstanding, on remand, the Board will request VA 
clinical records from August 2010 to the present, but the 
appellant and his attorney are advised that if they believe there 
to be outstanding VA clinical records which may be relevant to 
his claim, they must contact the RO and specifically identify 
those records.  Otherwise, the appellant is advised that it would 
be to his benefit to submit a statement from his physicians 
memorializing their purported opinions linking his hypertension 
and hepatitis to his active service.  

With respect to other post-service clinical records, the Board 
notes that the record on appeal may also be incomplete.  For 
example, VA clinical records show that the appellant was first 
diagnosed as having hepatitis C in 2005.  Indeed, VA clinical 
records specifically note that the appellant had been 
"completely unaware" that he had hepatitis C prior to being 
informed in 2005.  In connection with this appeal, however, the 
appellant has reported that he was first diagnosed as having 
hepatitis in the 1990's and/or in 2001.  The Board observes that 
the record on appeal documents at least one period of 
incarceration prior to 2005.  Medical records corresponding to 
the appellant's periods of incarceration should therefore be 
obtained, as they may contain evidence relevant to the 
appellant's claims, including diagnostic testing for hepatitis 
prior to 2005.  The appellant is advised that he is required to 
cooperate fully with VA's efforts to obtain these relevant 
records.  If there are additional outstanding post-service 
clinical records relevant to any of his claims, he must contact 
the RO to specifically identify those records.  See 38 U.S.C.A. § 
5107(a) (West 2002); see also 38 C.F.R. § 3.159(c).  

Under the VCAA, VA's duty to assist includes obtaining a medical 
examination or opinion if one is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  An examination or opinion is necessary if 
the evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; or has a 
presumptive disease or symptoms of such a disease manifesting 
during an applicable presumptive period; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) does 
not contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
the four elements to consider in determining whether a VA medical 
examination must be provided).  Given the evidence currently of 
record, the Board finds that VA medical examinations are now 
necessary with respect several of the appellant's claims.

With respect to the claims of service connection for a back 
disability, a right hip disability, a right knee disability, and 
a right leg disability, the appellant appears to have advanced 
several theories of entitlement.  He has theorized that his 
orthopedic disabilities may be due to specific in-service 
injuries, to the weather conditions in service, to the rigorous 
nature of his military duties, and/or to his service-connected 
pes planus.  In an October 2008 statement, for example, the 
appellant claimed that "[m]y back pain comes from the rucksacks, 
backpacks, and parachutes and being jerked around in the line of 
duty.  Most of all it comes from the pain in my feet and it 
generates up from my feet to my spine."  In a June 2009 
statement, the appellant theorized that his disability stemmed 
from "[w]orking from the freezing cold of Alaska to the jungles 
of Korea in the cold and down pour the monsoon my body took a 
beating, and now has started to suffer after all the years of 
adverse weather."  The appellant has not yet been afforded a VA 
medical examination in connection with his claims.  Given the 
evidence of record and the appellant's assertions, an examination 
should be obtained with respect to these claims.  

The appellant also seeks service connection for hepatitis B and 
C, arguing that he contracted the viruses during active service.  
Service treatment records currently associated with the record on 
appeal are entirely negative for notations of hepatitis.  Indeed, 
these records show that the appellant specifically denied having 
hepatitis on several occasions during active duty.  Nonetheless, 
the Board notes that there are numerous medically recognized risk 
factors for the development of hepatitis C, including:  high-risk 
sexual activity, intranasal cocaine use with the use of shared 
instruments; and accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman.  See e.g. VBA 
Training Letter 211A (01-02), dated April 17, 2001.

In this case, the appellant's risk factor history is largely 
unclear in the record currently on appeal, due in large part to 
his inconsistent statements.  The appellant has reported some 
high risk sexual activity, apparently while stationed in Korea.  
His other risk factors are less clear.  For example, in 
connection with this appeal, the appellant has denied the use of 
illegal drugs.  See June 2009 statement ("If the question is 
raised concerning drug use I am not a drug user.").  In clinical 
settings, however, the appellant has acknowledged a history of 
cocaine and marijuana use.  The appellant has also reported in 
clinical settings that he received two to three needle sticks 
while working as a "corpsman," yet his DD Forms 214's show that 
his military occupational speciality was infantryman.  There is 
nothing the record currently on appeal showing that the appellant 
had medical duties or training during service.  On remand, 
therefore, the Board finds that the appellant's service personnel 
records should be obtained, as they may be relevant to his 
claim.  Additionally, given the evidence of record, the Board 
finds that a VA medical examination should also be obtained for 
the purpose of determining whether the appellant's current 
hepatitis B or C is causally related to established, in-service 
risk factors or whether it is more likely related to post-service 
risk factors.  

With respect to the appellant's claim for an initial rating in 
excess of 30 percent for bilateral pes planus, the Board finds 
that the record remains unclear as to the nature and severity of 
his disability.  For this reason, another VA medical examination 
is necessary.  38 C.F.R. § 3.159(c)(4) (2010).

Finally, the Board notes that the appellant seeks a total rating 
based on individual unemployability and nonservice-connected 
pension, alleging that he is totally disabled due to multiple 
disabilities.  The Board finds that these claims must be held in 
abeyance pending the completion of the development requested 
above.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris 
v. Derwinski, 1 Vet. App. 180 (1991) (regarding inextricably 
intertwined claims).  The Board does wish to advise the 
appellant, however, that the record on appeal currently contains 
conflicting information regarding his employment.  On his 
application for unemployability benefits, for example, the 
appellant claimed that he has been unable to work full time since 
1999.  Additionally, at a June 2009 VA medical examination, the 
appellant told the examiner that he was unemployed and had been 
so since 1999.  VA clinical records, however, contain 
contradictory information.  Indeed, these records show that the 
appellant has consistently reported being employed.  Most 
recently, in November 2009, he reported that he continued to work 
in medical billing and he continued to attend school, in pursuit 
of a bachelor's degree and MBA.  The appellant is advised that 
these inconsistencies raised serious questions regarding his 
credibility.  On remand, therefore, the appellant may wish to 
take the opportunity to clarify the information he has provided 
to VA regarding his employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request complete service treatment records 
corresponding to the appellant's second 
period of active service from July 1974 to 
January 1979.  The RO should also request 
the appellant's personnel records 
corresponding to all three of his periods 
of active service.  Efforts to obtain these 
records must continue until it is concluded 
that the information sought does not exist 
or that further attempts to obtain it would 
be futile.  See 38 C.F.R. § 3.159(c)(2).  
In the event the RO is unable to obtain 
these records, the appellant must be 
provided with oral or written notice of 
that fact, in accordance with 38 C.F.R. § 
3.159(e).

2.  The RO should contact the San Diego VA 
Medical Center and request treatment 
records pertaining to the appellant for the 
period from August 2010 to the present.  

3.  After obtaining any necessary 
information and authorization from the 
appellant, the RO should contact the 
California Department of Corrections, or 
other appropriate repository of records, 
and request complete clinical records 
pertaining to the appellant, including 
those corresponding to his period of 
incarceration from December 2001 to August 
2002.  

4.  Thereafter, the appellant should be 
scheduled for a VA medical examination to 
determine the nature and etiology of his 
claimed back disability, right hip 
disability, right knee disability, and 
right leg disability.  The claims folder 
must be made available to the examiner for 
review in connection with the examination. 
After examining the appellant and reviewing 
the claims folder, the examiner should 
identify any current back disability, right 
hip disability, right knee disability, and 
right leg disability found on examination.  
The examiner should also provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as not 
that any such disability identified on 
examination is causally related to the 
appellant's active service or any incident 
therein.  Alternatively, the examiner 
should state whether any such disability 
identified is causally related to or 
aggravated by the appellant's service-
connected pes planus.

5.  The appellant should also be scheduled 
for a VA medical examination to determine 
the nature and etiology of his claimed 
hepatitis B and C.  The claims folder must 
be made available to the examiner for 
review in connection with the examination.  
After examining the appellant and reviewing 
the claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at least 
as likely as not that any current hepatitis 
B or C identified on examination is 
causally related to the appellant's active 
service or any incident therein, or whether 
it is more likely related to other 
nonservice-related risk factors.  

6.  The appellant should also be afforded a 
VA medical examination for the purposes of 
clarifying the nature and severity of his 
service-connected pes planus.  The claims 
folder must be provided to the examiner for 
review in connection with the examination.  
After examining the appellant and the 
results of any diagnostic testing deemed 
necessary, the examiner should identify all 
foot pathology found on examination and 
state whether it is part and parcel of the 
appellant's service-connected bilateral pes 
planus.  The examiner should also comment 
on the severity of the appellant's service-
connected pes planus, to include stating 
whether the appellant's disability is 
appropriately characterized as mild, 
moderate, severe, or pronounced.  The 
examiner should also comment on whether the 
appellant exhibits marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, or 
severe spasm of the tendo Achillis on 
manipulation.  Finally, the examiner should 
state whether the appellant's disability is 
improved by orthopedic shoes or 
appliances.  

7.  After completion of the above, and any 
additional development the RO may deem 
necessary, the RO reconsider the 
appellant's claims, considering all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and his 
attorney should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


